Citation Nr: 0914882	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-37 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected thoracolumbar strain, prior 
to April 19, 2007.

2.  Entitlement to a disability rating greater than 20 
percent for service-connected thoracolumbar strain, from 
April 19, 2007.

3.  Entitlement to an initial compensable disability rating 
for degenerative changes of the bilateral first 
metatarsophalangeal joints (degenerative foot) disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1997 to April 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In December 2006, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a September 2007 Supplemental 
Statement of the Case, the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board 
for further appellate review.

During the pendency of this appeal, by rating action dated in 
September 2007, the RO awarded an increased disability rating 
of 20 percent for the service-connected thoracolumbar strain, 
effective as of April 19, 2007.  Applicable law provides that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than assigned, 
therefore, the issue remains in appellate status.  


FINDINGS OF FACT

1.  Prior to April 19, 2007, the Veteran's service-connected 
thoracolumbar strain was manifested by 95 degrees of flexion, 
35 degrees of extension, 40 degrees of lateral flexion, and 
35 degrees of lateral rotation; with some radiation of pain 
on movement and appreciable muscle spasms, but with no 
ankylosis.
 
2.  Beginning April 19, 2007, the Veteran's thoracolumbar 
strain was manifested by 70 degrees of flexion, with pain at 
50 degrees; 15 degrees of extension, with pain at zero 
degrees; 20 degrees of lateral flexion, with pain throughout; 
and 20 degrees of lateral rotation, with pain throughout; and 
with no ankylosis.

3.  The competent evidence of record includes satisfactory 
evidence demonstrating that the Veteran's service-connected 
bilateral degenerative foot disability is manifested by a 
limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to April 19, 2007, the criteria for a disability 
rating greater than 10 percent for a thoracolumbar strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5291, 5237 
(2003, 2008).   

2.  From April 19, 2007, the criteria for a disability rating 
greater than 20 percent for a thoracolumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5291, 5237 (2003, 
2008).   

3.  The criteria for a 10 percent disability rating, and no 
more, for a bilateral degenerative foot disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276-
5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in August 2003, April 2005, and January 
2007, the Veteran was notified of the information and 
evidence necessary to substantiate her claims.  VA told the 
Veteran what information she needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has 
satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the 
now service-connected bilateral hearing loss, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the January 2007 letter identified above, the 
September 2004 Statement of the Case, and the September 2007 
Supplemental Statement of the Case.  Specifically, VA 
informed the Veteran of the necessity of providing, on her 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the respective 
disability and the effect that the worsening has on her 
employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  She was 
provided appropriate VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
'"portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206. 
 
If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider 


whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston 
v. Brown, 10 Vet. App. 80 (1997). 

Thoracolumbar Strain

The Veteran's service-connected thoracolumbar strain was 
initially rated as 10 percent disabling from the time the 
Veteran applied for service connection in April 2003 under 
the current applicable diagnostic code for a spine 
disability, Diagnostic Code 5237.  Although the Veteran's 
claim was rated under the current Diagnostic Code, the Board 
notes that at the time she applied for service connection in 
April 2003, and prior to the October 2003 rating decision 
which granted service connection, limitation of motion of the 
dorsal and lumbar spine was rated under Diagnostic Codes 5291 
and 5292.  Under Diagnostic Code 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003), a slight limitation of motion of 
the dorsal spine warranted a noncompensable percent 
evaluation, and both a moderate and a severe limitation of 
motion warranted a 10 percent evaluation.  Under Diagnostic 
Code 5292, slight limitation of motion warranted a 10 percent 
disability rating, moderate limitation of motion warranted a 
20 percent disability rating, and severe limitation of motion 
warranted a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003). 

Other diagnostic code provisions that could have been applied 
at the time of the Veteran's claim were Diagnostic Codes 5288 
and 5289.  38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 
5288, unfavorable ankylosis of the dorsal spine warranted a 
30 percent rating and favorable ankylosis warranted a 20 
percent rating.  Diagnostic Code 5288 (2003).  Under 
Diagnostic Code 5289, unfavorable ankylosis of the lumbar 
spine warranted a 50 percent rating and favorable anklyosis 
warranted a 40 percent rating.  Diagnostic Code 5289 (2003). 

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent disability rating was assigned where the disability 
was mild.  A 20 percent disability rating was granted for a 
moderate disability with recurring attacks.  A 40 percent 
disability rating required a severe disability with recurring 
attacks and intermittent relief.  The highest disability 
rating assignable under this diagnostic code provision was 60 
percent which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Diagnostic Code 5293 (2003).

The regulations used to evaluate diseases and injuries of the 
spine have changed, effective September 26, 2003.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5293)(2003); 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114. 
 
Effective September 26, 2003, the Schedule for Rating 
Criteria mandated that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns disability 
ratings with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent disability rating is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent disability rating is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is for assignment upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine. 
 
A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability rating for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson, 9 Vet. App. 7; DeLuca, 8 Vet. App. 202. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a maximum 60 percent 
disability rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

It is noted that for purposes of rating under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008). 

Turning to the merits of the claim, a VA examination report 
dated in September 2003 shows that the Veteran reported a 
history of thoracic and lumbar spine pain.  It was noted that 
she was not employed.  She indicated that she had never been 
prescribed bed rest by a physician for her condition.  The 
musculoskeletal examination revealed that the Veteran's 
posture and gait were normal.  Examination of the thoracic 
spine revealed no radiation of pain on movement or muscle 
spasms.  Tenderness to palpation was noted.  No ankylosis of 
the spine was present, nor was there fatigue, weakness, lack 
of endurance, or incoordination.  Range of motion testing of 
the thoracic spine revealed the following results, degrees:  
flexion from zero to 95; extension from zero to 35; right and 
left lateral extension from zero to 40; and right and left 
lateral rotation from zero to 35.  Examination of the lumbar 
spine revealed some radiation of pain on movement, with 
appreciable muscle spasms.  Tenderness to palpation was 
noted.  There was no pain, fatigue, weakness, lack of 
endurance, or incoordination limiting the full range of 
motion of the lumbar spine.  No ankylosis of the spine was 
present.  Range of motion testing of the lumbar spine 
revealed the following:  flexion to 95 degrees, with pain at 
85 degrees; right and left lateral flexion to 40 degrees; and 
right and left rotation to 35 degrees.  The Veteran was 
diagnosed with a thoracic strain and a lumbar strain.    

VA treatment records dated from July 2003 to October 2005 
reflect that the Veteran underwent treatment for chronic 
thoracolumbar pain.

In statements dated in August 2003, April 2004, July 2004, 
October 2004, and January 2007, the Veteran reported the 
symptomatology of her back condition and indicated that it 
significantly impacted her ability to work and perform daily 
activities.

During the additional development of the Veteran's claim, she 
underwent a VA spine examination in April 2007, at which time 
the claims file was reviewed.  The Veteran reported a history 
of back pain.  She indicated that she was employed as a 
student and had missed approximately two weeks from school 
due to her back condition.  Inspection of the spine revealed 
no abnormal spinal curvatures, and a normal posture and head 
position.  Physical examination of the thoracic spine was 
negative for spasms, atrophy, or guarding.  Tenderness and 
pain with motion were noted, but there was no weakness.  The 
motor and sensory examinations of the upper and lower 
extremities revealed no abnormalities.  The Veteran denied 
experiencing in bladder or bowel incontinence, or numbness or 
weakness of the lower extremities.  No ankylosis of the 
cervical or thoracolumbar spine was present.  Active range of 
motion of the thoracolumbar spine, in degrees, was as 
follows:  flexion from zero to 70, with pain beginning at 50 
and ending at 70; extension from zero to 15, with pain 
beginning at zero and ending at 15; right and left lateral 
flexion from zero to 20, with pain throughout; and right and 
left lateral rotation from zero to 20, with pain throughout.  
Additional loss of motion on repetitive use due to pain was 
noted to be zero to 50 degrees.  Radiologic examination of 
the thoracolumbar spine revealed suspected spasms with 
minimal spurring at the L5-S1 discs with narrowing.  The 
diagnosis was degenerative joint disease of the lumbar spine 
with muscle spasms.  The examiner indicated that the 
Veteran's condition had a significant effect on her daily 
activities, as she had decreased mobility, and problems with 
lifting and carrying objects.   

By way of a September 2007 rating decision, the Veteran's 
service-connected thoracolumbar strain was evaluated as 20 
percent disabling under Diagnostic Code 5237, effective April 
19, 2007.

Based on the foregoing, the Board finds that an increased 
disability rating is not warranted for the Veteran's service-
connected thoracic strain disability, both prior to and since 
April 19, 2007, under either the old or the new rating 
criteria.  As the preponderance of the evidence is against 
the claim, the appeal must be denied.

Initially, the Board notes that prior to the enactment of the 
new rating criteria in September 2003, the Veteran's service-
connected thoracolumbar strain received the maximum 
disability rating allowable for a thoracic spine disability 
manifested by limitation of motion.  As noted above, a 10 
percent disability rating was the maximum rating that may be 
assigned for limitation of motion of the thoracic spine under 
Diagnostic Code 5291 (2003).  Consequently, the Veteran may 
not be granted an increased disability rating based upon 
reported pain pursuant to 38 C.F.R. §§ 4.40, 4.45; Johnston, 
9 Vet. App. 7; DeLuca, 8 Vet. App. 202.  Moreover, the 
clinical evidence does not show that her dorsal spine or 
lumbar spine was ankylosed.  Therefore, an increased 
disability rating pursuant to Diagnostic Codes 5288 and 5289 
is also not warranted. 
 
In considering the new rating criteria, the Board finds that 
a higher disability rating is also not warranted.  As noted 
above, the Veteran's disability was initially rated as 10 
percent disabling under Diagnostic Code 5237 from April 2003 
until April 2007.  In order for the Veteran to receive the 
next-higher disability rating of 20 percent for this time 
period, the evidence must show that forward flexion of the 
thoracolumbar spine was greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine was not greater than 120 degrees.  
See Diagnostic Code 5237.  The first evidence indicating that 
the Veteran's disability warranted a 20 percent disability 
rating was not until the April 2007 VA spine examination, 
during which forward flexion of the thoracolumbar spine was 
to 70 degrees, with pain from 50 to 70 degrees.  The RO 
appropriately assigned a 20 percent disability rating for the 
Veteran's thoracolumbar disability by way of the September 
2007 rating decision.  Thus, prior to the date of the April 
2007 VA spine examination, the Veteran's disability did not 
warrant a disability rating in excess of 20 percent disabling 
under Diagnostic Code 5237.     

There is no competent medical evidence of record subsequent 
to the April 2007 VA spine examination that shows that the 
Veteran's thoracolumbar disability warrants a disability 
rating in excess of the currently assigned 20 percent 
evaluation.  
As previously discussed, a forward flexion of the 
thoracolumbar spine to 30 degrees or less or unfavorable 
anklyosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.  As shown in the April 2007 VA 
spine examination report, and discussed in the preceding 
paragraph, the Veteran is able to perform forward flexion to 
at least 30 degrees without pain.  The report reflects that 
loss of motion on repetitive use was from zero to 50 degrees, 
which still exceeds the limitation of motion required for a 
40 percent disability rating.  Additionally, there was no 
evidence the Veteran sustained at least four weeks of 
incapacitating episodes requiring bed rest and treatment by a 
physician at that time to warrant a rating under the 
diagnostic code provision for intervertebral disc syndrome.  
Essentially, the competent medical evidence of record does 
not show that a disability rating in excess of 20 percent 
disabling is warranted at any time during the pendency of 
this appeal.  

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
8 Vet. App. 202.  The Board acknowledges that the Veteran 
reported pain associated with her service-connected 
thoracolumbar disability, with and without movement during 
the September 2003 and April 2007 VA examinations.  In 
September 2003, the examiner noted that there was no fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  Similarly, in April 2007, while there was 
some additional pain on repetitive use, it was not to the 
degree to meet the criteria for a next higher disability 
rating.  As such, the Board concludes that the symptoms 
experienced by the Veteran are encompassed in the currently 
assigned disability rating, and an additional increase due to 
functional impairment would not be appropriate under the 
criteria of 38 C.F.R. §§ 4.40 and 4.45.

Separate ratings for neurologic abnormalities associated with 
spine are not warranted at this time.  Specifically, the 
medical evidence does not show, nor does the Veteran report, 
any leg pain or radiculopathy, as all objective testing for 
the right and left leg was negative.  Therefore, there are no 
objective findings that represent slight, incomplete 
paralysis of the sciatic nerve on the either side to warrant 
a separate rating.  Similarly, the Veteran denied bowel or 
bladder impairment associated with her lumbar spine and as 
such a separate disability rating for these conditions is not 
warranted.

The Board has considered the Veteran's own statements as to 
the extent of her current symptoms and finds her certainly 
competent to report her current symptomatology.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent 
that the Veteran argues or suggests that the clinical data 
supports a higher disability rating or that the rating 
criteria should not be employed, she is not competent to make 
such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1994) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The April 2007 VA 
examination report reflects that by the Veteran's own report, 
she has missed only two weeks of work from her employment.  
The Board finds the matter is appropriately addressed by the 
assigned schedular rating.   Therefore, referral by the RO to 
the Chief Benefits Direction of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In light of the foregoing, the Board concludes that prior to 
April 19, 2007, the criteria for a disability rating greater 
than 10 percent for a thoracolumbar strain have not been met; 
and that since April 19, 2007, the criteria for a disability 
rating greater than 20 percent for a thoracolumbar strain 
have not been met.  As the preponderance of the evidence is 
against the claim on appeal decided herein, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Degenerative Foot Disability

The Veteran's service-connected bilateral degenerative foot 
disability is currently rated as noncompensable under the 
rating criteria for arthritis due to trauma provided in 
Diagnostic Code 5010.  Under this diagnostic code, arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides 
for degenerative arthritis and mandates that the disability 
be rated upon the limitation of motion of the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
If the disability is noncompensable under the appropriate 
diagnostic code provision for the joint involved, a 10 
percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion.  Id.  In the absence of limitation of motion, a 10 
percent disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Diagnostic Codes 5276 to 5284 provide the rating criteria for 
a foot disability.  In order to warrant a 10 percent rating, 
the evidence must show:  moderate foot injury (10 percent 
under Diagnostic Code 5284); moderate pes planus acquired, 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral (10 percent under 
Diagnostic Code 5276); bilateral weak foot (10 percent under 
Diagnostic Code 5277); claw foot acquired, great toe 
dorsiflexed, some limitation of dorsiflexion at ankle, 
definite tenderness under metatarsal heads, uniltateral (10 
percent under Diagnostic Code 5278); metatarsalgia, anterior 
(Morton's disease), unilateral or bilateral (10 percent under 
Diagnostic Code 5279); hallux valgus, unilateral (10 percent 
under Diagnostic Code 5280); hammer toe, all toes, unilateral 
without claw foot (10 percent under Diagnostic Code 5282); 
and moderate tarsal or metatarsal bones, malunion of, or 
nonunion of (10 percent under Diagnostic Code 5283).

Turning to the merits of the case, the record reflects that 
the Veteran underwent a VA examination in September 2003.  
The examiner noted the Veteran to have a normal gait and an 
unequal leg length, with the right leg extending longer than 
the left.  An X-ray of the feet with weight bearing revealed 
bilateral mild degenerative changes of the first metatarsal 
joint, and bilateral pes planus.  

VA records dated from July 2003 to October 2005 show that the 
Veteran underwent treatment for reports of bilateral foot 
pain.  Painful bilateral plantar fascia upon weight bearing 
and ambulation was noted in a February 2004 podiatry note.  
The Veteran was treated with a right heel lift and 
accommodative shoe inserts.  An October 2004 note reflects 
the Veteran's continued reports of bilateral foot pain upon 
weight bearing and ambulation.  She reported that she was 
unable to use her accommodative shoe inserts due to an 
improper fit.  The record shows that she was referred for 
further treatment of her condition.    

In April 2007, the Veteran underwent a VA feet examination, 
at which time the claims file was reviewed.  She reported 
experiencing bilateral mid foot pain upon standing, walking, 
and at rest.  The Veteran stated that she was able to stand 
up for one hour and able to walk a quarter of a mile.  It was 
noted that she used orthotic inserts to treat her bilateral 
foot condition, with good results.  Physical examination of 
the bilateral feet was negative for painful motion, swelling, 
tenderness, instability, or weakness.  The examination was 
negative for bilateral hallux valgus.  Stiffness was noted in 
the joint with crepitation.  There was no evidence of a 
malunion or disunion of the tarsal or metatarsal bones.  The 
examiner noted the presence of bilateral callosities as 
objective evidence of abnormal weight bearing.  The Veteran 
did not report loosing time from her usual occupation as a 
student due to her bilateral foot disability, and her 
condition was noted to have a mild effect on certain 
activities of daily living.  The diagnosis was degenerative 
joint disease of the first metatarsophalangeal joint with 
callosity plantar fasciitis on the right and degenerative 
joint disuse left metatarsophalangeal joint with callosity of 
the left great toe.  

Having assessed the evidence of record, the Board finds that 
a 10 percent disability rating is warranted for the Veteran's 
bilateral degenerative foot disability under Diagnostic Code 
5003.  While the medical evidence does not show that the 
Veteran's bilateral foot disability warrants a compensable 
rating under Diagnostic Codes 5276 to 5284, which 
specifically pertain to the feet, the evidence does show 
satisfactory evidence of painful motion to warrant a 
compensable rating under Diagnostic Code 5003.  Specifically, 
the competent evidence shows that the Veteran has a diagnosis 
of a right plantar fasciitis, a flatfoot deformity, and 
bilateral pes planus, consistent reports of mid foot pain 
upon standing, walking, and at rest, requiring the use of 
accommodative shoe inserts.  The record includes objective 
evidence of abnormal weight bearing, stiffness, and crepitis 
of the bilateral feet.   Accordingly, the Board finds that a 
10 percent rating is warranted for each foot based on a 
limitation of motion under Diagnostic Code 5003.

In reaching the above conclusion, the Board has considered 
whether a rating in excess of 10 percent is warranted under 
Diagnostic Code 5003.  However, the record is negative for X-
ray evidence showing involvement of two or more major joints 
or 2 or more minor joint groups of the feet, with occasional 
incapacitating exacerbations to warrant the maximum 20 
percent rating under Diagnostic Code 5003.  Again, the 
Veteran's bilateral foot disability does not warrant a 
compensable rating under Diagnostic Codes 5276 to 5284.  
Therefore, a rating in excess of 10 percent disabling is not 
warranted in this case.

The Board has considered whether "staged ratings" are 
appropriate with regard to the Veteran's disability.  See 
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's bilateral 
degenerative foot disability warranted a rating disability 
higher than the currently assigned 10 percent.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  Treatment 
has been very limited and the Veteran is not shown to have 
been hospitalized due to her disability.  Accordingly, the 
claim will not be referred for extraschedular consideration.  
See 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating greater than 10 percent for 
service-connected thoracolumbar strain, prior to April 19, 
2007, is denied.

A disability rating greater than 20 percent for service-
connected thoracolumbar strain, from April 19, 2007, is 
denied.

A disability rating of 10 percent, but no more, for the 
degenerative changes of the 
bilateral first metatarsophalangeal joints (degenerative 
foot) disability, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


